             Case 2:18-cv-01543-RAJ Document 51 Filed 12/10/18 Page 1 of 4

                                                                 Honorable Judge Richard A. Jones


 1
 2
 3
 4

 5
 6
 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                                         No. 2:18-cv-01543-RAJ
 9
                            Plaintiff,                        NOTICE OF APPEARANCE
10
                    v.
11
     MITSUBISHI AIRCRAFT CORPORATION,
12   MITSUBISHI AIRCRAFT CORPORATION
     AMERICA INC., AEROSPACE TESTING
13
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                          Defendants.
18
19          TO:             The Clerk of the Court

20          AND TO:         All Counsel of Record

21          PLEASE TAKE NOTICE that Erin Lindsay Calkins hereby appears as counsel for

22   Plaintiff Bombardier Inc. Please serve copies of all documents and pleadings regarding this

23   litigation, with the exception of service of process, upon the undersigned counsel.

24
25
26
27


     NOTICE OF APPEARANCE (2:18-cv-01543-RAJ) -
     1
            Case 2:18-cv-01543-RAJ Document 51 Filed 12/10/18 Page 2 of 4




 1          Dated this 10th day of December, 2018.

 2
                                                  CHRISTENSEN O'CONNOR
 3                                                JOHNSON KINDNESSPLLC
 4

 5
 6                                                s/ Erin Lindsay Calkins
                                                  Erin Lindsay Calkins, WSBA No.: 44,217
 7
                                                  John D. Denkenberger, WSBA No.: 25,907
 8                                                Brian F. McMahon, WSBA No.: 45,739
                                                  Christensen O’Connor Johnson KindnessPLLC
 9                                                1201 Third Avenue, Suite 3600
                                                  Seattle, WA 98101-3029
10
                                                  Telephone: 206.682.8100
11                                                Fax: 206.224.0779
                                                  E-mail: lindsay.calkins@cojk.com,
12                                                john.denkenberger@cojk.com,
                                                  brian.mcmahon@cojk.com, litdoc@cojk.com
13
14                                                Attorneys for Plaintiff Bombardier Inc.

15
16

17
18
19
20
21
22

23
24
25
26
27


     NOTICE OF APPEARANCE (2:18-cv-01543-RAJ) -
     2
             Case 2:18-cv-01543-RAJ Document 51 Filed 12/10/18 Page 3 of 4




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on December 10, 2018, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing to

 4   the following:

 5   Jerry A. Riedinger             Mack H. Shultz                  Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                PERKINS COIE LLP
     Email:                         Email:                          Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com         MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com     docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com         jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                                Mark A. Bailey
17   KARR TUTTLE CAMPBELL                            KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                    Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                         jsmith@karrtuttle.com
     swatkins@karrtuttle.com                         mmunhall@karrtuttle.com
19
                                                     sanderson@karrtuttle.com
20
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
21   Szymanowski, Laurus Basson, and Cindy Dornéval
22

23                                                s/ Erin Lindsay Calkins
                                                  Erin Lindsay Calkins, WSBA No. 44,217
24                                                John D. Denkenberger, WSBA No.: 25,907
                                                  Brian F. McMahon, WSBA No.: 45,739
25                                                Christensen O’Connor Johnson KindnessPLLC
                                                  1201 Third Avenue, Suite 3600
26
                                                  Seattle, WA 98101-3029
27                                                Telephone: 206.682.8100


     NOTICE OF APPEARANCE (2:18-cv-01543-RAJ) -
     3
            Case 2:18-cv-01543-RAJ Document 51 Filed 12/10/18 Page 4 of 4



                                                  Fax: 206.224.0779
 1                                                E-mail: lindsay.calkins@cojk.com,
 2                                                john.denkenberger@cojk.com,
                                                  brian.mcmahon@cojk.com, litdoc@cojk.com
 3
                                                  Attorneys for Plaintiff Bombardier Inc.
 4

 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     NOTICE OF APPEARANCE (2:18-cv-01543-RAJ) -
     4
